Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 10, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  159981(54)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth T. Clement
            Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159981
  v                                                                 COA: 340859
                                                                    Huron CC: 17-105478-AR
  VICTORIA CATHERINE PAGANO,
             Defendant-Appellant.
  _________________________________________/

          On order of the Chief Justice, the second motion of defendant-appellant to extend
  the time for filing her brief on appeal is GRANTED. The brief will be accepted as timely
  filed if submitted on or before April 7, 2020.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  March 10, 2020

                                                                               Clerk